Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102










The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 15-18, 22, 30, 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to Lowenthal et al. (U.S. Application Pub. No. 2014/0151607 A1) 
	Lowenthal et al. discloses the following claimed subject matter:
Re-claim 1, a flexible dielectric ink composition comprising: a dielectric material wherein the dielectric material is in the form of a powder, flakes, or resin; and one or more or more organic binders (see ¶ [0103]); and one or more UV-curable initiators, thermally curable initiators, crosslinking agents and/or drying agents (described as a difunctional or trifunctional monomer (also referred to equivalently as a cross-linking agent), which also may be a urethane, acrylate, epoxy, vinyl, vinyl-ether and/or polyester monomer; a wetting, flow and/or leveling promoter or promotion agent; one or more 

Re-claim 2, wherein the dielectric material is selected from the group consisting of titanium dioxide, silica, fumed silica, polymer resins, polyamide waxes, micronized polyamide waxes, strontium titanate, talc, clays, polytetrafluoroethylene, polyparaxylene, monochloropolyparaxylene, dichloropoly-paraxylene, perfluoro-p-xylylene, and combinations of one or more of the foregoing. (See ¶ [0030], [0102]-[0103])

Re-claim 3, wherein the one or more organic binders are selected from the group consisting of polyester, polyamine, polyurethane, acrylate, polyol and combinations of one or more of the foregoing. (see ¶ [0030])

Re-claim 4, the flexible dielectric ink composition further comprising an additional elastomer or oligomer. (see ¶ [0030], [0098])

Re-claim 7, wherein the composition contains one or more UV-curable initiators, the one or more UV-curable initiators (photoinitiator, ¶ [0088], [0105]) being selected from the group consisting of benzoin and its alkyl ethers, benzophenone and its derivatives (¶ [0101]), xanthone, thioxanthones, chlorinated thioxanthones, acetophenone derivatives, halogenated, aliphatic and aromatic polychlorinated biphenyls and polyphenyls, and combinations of one or more of the foregoing.

Re-claim 15, wherein the composition is crosslinkable. (see also ¶ [0088], [0091])

Re-claim 16, wherein the composition is not crosslinkable. (can be induced by utilizing thermal initiator or photoinitiator and/or optional heat curing. (See ¶ [0097])

Re-claim 17, wherein the dielectric ink composition is capable of being overprinted on a conductive or carbon line. (See ¶ [0002]-[0003], [0158]-[0159], [0269])

Re-claim 18, wherein the dielectric ink is capable of being dispensed to form a line with a resolution of 50 microns or more. (See ¶ [0262])

Re-claim 22, wherein the dielectric ink is capable of stretching up to 130% without cracking. (See ¶ [0279)

Re-claim 30, a method of printing a pattern of a dielectric ink on a substrate, the method comprising the steps of a) printing the flexible dielectric ink composition on a substrate, wherein the composition is printed by jet printing, screen printing, or stencil printing; and b) curing or drying the printed dielectric ink composition. See also ¶ [0088]; [0101]

Re-claim 40, a method of thermoforming the flexible dielectric ink comprising the steps of a) printing the flexible dielectric ink composition onto a flexible substrate, wherein the composition is printed by jet printing, screen printing, or stencil printing; b) curing or drying the printed dielectric ink 
 	The printing method recited in claims 30, 40 includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable.  See also ¶ [0088], [0101], [0279].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lowenthal et al. in view of prior art of record to WO 2012/045736. (hereinafter WO ‘736)
Re-claim 6, Lowenthal et al. discloses the instant claimed dielectric ink composition containing one or more solvents (¶ [0263]) and thermally curable initiators with the exception of the composition further comprises the solvent that has a boiling point between about 150 and 300°C.
However, it would be obvious to routine skill in the art at the time the invention was made to select an effective boiling value of the routine experiment so as to achieve a desirable result.
Re-claim 8, Lowenthal et al. discloses the dielectric ink composition containing one or more thermally curable initiators (¶ [0088]) wherein thermal initiator can be triggered during an optional heat curing to induce additional cross-linking (¶ [0097]). 

WO ‘736 discloses the use of the thermal after treatment to induce cross-link where thermally curable initiators being selected from the group consisting of melamine resins, polyisocyanates (p.36, lines 30-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the thermal initiator as taught by WO ‘736 in Lowenthal et al. for the purpose of inducing cross-link.
	
Allowable Subject Matter
Claims 5, 9-11, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 10,577,515 B1 to Chopra et al.
	U.S Application Pub. No. 2020/0283649 A1 to Liu et al.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

January 28, 2021